DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-7, 9-12, 17, 21-27, and 32 are pending.  Claims 1-7, 9-12, 17, 21-27, and 32 are rejected herein.  This is a first action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 9-12, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  The phrase “one acoustic sensor outputting at least one acoustic emission signal” is ambiguous.  It could mean that the sensor detects acoustic energy and then outputs a signal (like an analog 0-10V or 4-20mA signal or a digital output signal) based on the measurement.  That output signal would be the “acoustic emission signal” as recited in claim 1.  This is in keeping with the specification and how the claim has been interpreted for the purposes of this office action.  This phrase could also mean that the sensor actively emits a signal for the measurement process.  This is 
Regarding claims 2-7, 9-12, and 17:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, 17, 21-26, and 32 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by DEGRENNE et al. (US Pub. 2018/0188309).
Regarding claim 1:  DEGRENNE discloses:  A system for monitoring and identifying states of a semiconductor device (abstract, FIG. 1), the system comprising: at least one acoustic sensor (EM transductor Ta in para. 51.  Transductor is the wrong 
Regarding claim 2:  DEGRENNE discloses:  said normal operating state comprises a healthy state and said abnormal operating state comprises a defective state (called deterioration in para. 34).
Regarding claim 3:
Regarding claim 4:  DEGRENNE discloses: said analyzing at least comprises comparing said acoustic emission signal to at least one predetermined acoustic emission signal (para. 142).
Regarding claim 5:  DEGRENNE discloses:  said analyzing at least comprises comparing said acoustic emission signal to at least one predetermined acoustic emission threshold (para. 142).
Regarding claim 6:  DEGRENNE discloses: said at least one predetermined acoustic emission signal comprises at least one historical acoustic emission signal corresponding to at least one historical operating state of said semiconductor device (para. 139).
Regarding claim 12 and 32:  DEGRENNE discloses:  at least one additional sensor measuring at least one additional parameter (temperature as discussed in para. 126) associated with said at least one semiconductor device, said analyzing comprising comparing said at least one additional parameter to said acoustic emission signal (para. 126).
Regarding claim 17:  DEGRENNE discloses:  at least one semiconductor device comprises a field effect transistor (Since the invention is “for monitoring and identifying states of a semiconductor device” as recited in claim 1, the actual device being monitored is not within the scope of the claim.  Since the device of DEGRENNE has all of the structure of claim 1 it is capable of being used to monitor a field effect transistor.).
Regarding claim 21:  DEGRENNE discloses:  A method for monitoring and identifying states of a semiconductor device (abstract, FIG. 1), the method comprising: 
Regarding claim 22:  DEGRENNE discloses:  said normal operating state comprises a healthy state and said abnormal operating state comprises a defective state (called deterioration in para. 34).
Regarding claim 23:  DEGRENNE discloses:  said normal operating state comprises a legitimate state and said abnormal operating state comprises an illegitimate state due to malicious interference in at least one of said at least one semiconductor device and at least one additional device cooperating therewith (This is a matter of labeling the source of deterioration of the device.  Since the invention of DEGRENNE can detect deterioration as discussed in para. 34, it can detect deterioration from malicious interference.  Whatever events led to the detected abnormality are not within the scope of the claim.).
Regarding claim 24:
Regarding claim 25:  DEGRENNE discloses:  said analyzing at least comprises comparing said acoustic emission to at least one predetermined acoustic emission threshold (para.142).
Regarding claim 26:  DEGRENNE discloses:  said at least one predetermined acoustic emission signal comprises at least one historical acoustic emission signal corresponding to at least one historical operating state of said semiconductor device (para. 139).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEGRENNE in view of ABDEL-MALEK et al. (US Pub. 2002/0194915).
Regarding claims 7 and 27:  DEGRENNE does not discloses that the historical data used comes from other electronic devices.
ABDEL-MALEK however does teach that at least one predetermined acoustic emission signal (para. 9) comprises a collection of historical acoustic emission signals from a plurality of electronic devices having at least one shared electrical characteristic with said semiconductor device (para. 9), said collection of historical acoustic emission signals corresponding to a collection of historical operating states of said plurality of electronic devices (para. 9, 21, 27 “The spectral data comprising the database may be 
One skilled in the art at the time the application was effectively filed would be motivated to use the historical data from a population of like assemblies of ABDEL-MALEK when analyzing the device of DEGRENNE because it will be more statistically robust and because a device will start with a useful data set even when it is first being operated which may catch errors on a device that has an initial defect that analysis of historical data from only on that one device would not catch.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEGRENNE in view of KAMIYA et al. (US Pub. 2017/0293862).
Regarding claim 9:  DEGRENNE does not disclose that said analyzing comprises machine learning functionality.
KAMIYA however does use machine learning (abstract) with acoustic sensor data (microphone in para. 43) to determine an abnormal operating state of a device (para. 48).
One skilled in the art at the time the application was effectively filed would be motivated to use machine learning on the data of DEGRENNE because it can detect a symptom of a fault sooner than conventional techniques (para. 13 of KAMIYA).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEGRENNE in view of KAMIYA and ABDEL-MALEK.
Regarding claim 11:  DEGRENNE does not disclose that said machine learning functionality is operative at least to extract features from a training set of historical acoustic emission signals from at least one additional electronic device having at least 
KAMIYA however does use machine learning (abstract) with acoustic sensor data (microphone in para. 43) to determine an abnormal operating state of a device (para. 48).
One skilled in the art at the time the application was effectively filed would be motivated to use machine learning on the data of DEGRENNE because it can detect a symptom of a fault sooner than conventional techniques (para. 13 of KAMIYA).
DEGRENNE as modified by KAMIYA does not disclose that this machine learning is based on historical acoustic emission signals from additional electronic devices.
ABDEL-MALEK however does teach that at least one predetermined acoustic emission signal (para. 9) comprises a collection of historical acoustic emission signals from a plurality of electronic devices having at least one shared electrical characteristic with said semiconductor device (para. 9), said collection of historical acoustic emission signals corresponding to a collection of historical operating states of said plurality of electronic devices (para. 9, 21, 27 “The spectral data comprising the database may be generated from an acoustic analysis of the assembly being monitored, or from a population of like assemblies.”).  Para. 9 of ABDEL-MALEK teaches that this data can come from “a population of like assemblies” thus meeting the limitations of claim 11.
One skilled in the art at the time the application was effectively filed would be motivated to use the historical data from a population of like assemblies of ABDEL-MALEK when analyzing the device of DEGRENNE with the machine learning of KAMIYA because it will be more statistically robust and because a device will start with a useful data set even when it is first being operated which may catch errors on a device that has an initial defect that historical data based only on that one device would not catch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KIM et al. (US Pub. 2014/0208850) teaches using an acoustic sensor to detect a defect in a semiconductor device and contains all of the limitations of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL J KOLB/Examiner, Art Unit 2856